Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on June 8, 2021. Claims 1-4 are currently pending. Claims 5-18 have been canceled and claims 1, 3 and 4 have been amended by Applicants’ amendment filed on 6/8/2022. No claims were newly added by Applicants’ amendment of  6/8/2022. 
The terminal disclaimer filed on 6/8/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 11,142,581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Claims 1-4 are allowable. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a chimeric antigen receptor (CAR), an engineered T cell and a pharmaceutical composition comprising said engineered T cell, wherein the CAR comprises an anti-BCMA antigen as recited in claims 1, 3 and 4. 
	Applicants concede that the anti-BCMA CAR T cells of the claimed method offer high anti-tumor activities in vitro and in vivo, compared to other anti-BCMA CARs. See, Exhibit A: Declaration of Yao Decl filed on 6/18/2021 in application 16/881,668, paragraphs 7-12. In particular, Applicants provide evidence that when compared with other anti-BCMA CARs, the CARs of the claimed method offer better therapeutic efficacy in a clinical trial, as reflected by high response rates (95% overall response rate or ORR, and 67% complete response rate or CR) in treating relapsed/refractory multiple myeloma (R/R MM). See, Exhibit A: Declaration of Yao Decl filed on 6/18/2021 in application 16/881,668; paragraphs 14-18, Figure 2; paragraph 14).
The examiner notes that the amino acid sequences of SEQ ID NOS: 1, 2, 9, 12, 13, 14 and 15 were known in the art before the effective filing date of the claimed invention (See Score search results for SEQ NOS: 1, 2, 9, 12, 13, 14 and 15 in parent application 16/881,668).
Specification
Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

The disclosure filed on 9/16/2021 is objected to because the Specification does not contain cross-reference to related application on the first page of the specification. See 37 CFR 1.77(b)
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 is not in compliance with the provisions of 37 CFR 1.97. The following references have not been considered by the examiner, as indicated on Form PTO 1449.
Reference #4, Algate et al., has not been considered because a copy of the document has not been provided.
References # 1 Kochenderfer al., #2 Morgan et al., #3 Kufer et al., #5 Xiaohu et al., and # 6 Huang et al., have been  considered to the extent that an English translation of the abstract of each reference has been provided.

All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.
Withdrawn objections and rejections
Double Patenting 
In view of Applicants’  terminal disclaimer over U.S. Patent 11,142,581, the rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 11,142,581 has been withdrawn.
Claim Rejections - 35 USC § 101
In view of Applicants’ amendment of claims 1, 3 and 4 and cancelation of claims 5-18, the rejection of claims 3, 4, 8-10 and 10-18 under 35 U.S.C. 101 has been withdrawn.
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 1, 3 and 4 and cancelation of claims 5-18, the rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicants allege that The practitioner in the art would readily understand that T cells are genetically engineered with recombinant vectors to express a protein identified as a T cell  receptor for use in immunotherapy. Thus, it is unclear what a chimeric antigen receptor refers to other than to a protein/polypeptide encoded by a nucleic acid
                                                                                                                                                                                                     ***
In view of Applicants’ amendment of claims 1, 3 and 4 and cancelation of claims 5-18, the rejection of claims 10-18 is rendered moot.
Conclusion
Claims 1-4 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA G LEAVITT/Primary Examiner, Art Unit 1633